     Case 2:19-cv-01598-WBS-CKD Document 29 Filed 09/02/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LACEDRIC WILLIAM JOHNSON,                         No. 2:19-cv-01598-WBS-CKD P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ROBERT NEUSCHMID, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. Currently pending before the court is plaintiff’s

19   motion for a temporary restraining order. ECF No. 23. Defendants have filed an opposition to the

20   motion. ECF No. 27. For the reasons discussed below, the undersigned recommends denying

21   plaintiff’s motion without prejudice to any future request for an extension of time.

22          I.      Motion for a Temporary Restraining Order

23          In his motion, plaintiff states that he has not been able to access his property including his

24   legal files as a result of his placement in administrative segregation due to the COVID-19

25   outbreak at San Quentin State Prison. ECF No. 23 at 1. Plaintiff also references a pending court

26   deadline for submission of a confidential settlement statement. Id. However, that deadline has

27   been vacated by the court. See ECF No. 22. Plaintiff seeks a court order requiring the Litigation

28   Coordinator to return him to North Block housing and to place him on single cell status due to his
                                                        1
     Case 2:19-cv-01598-WBS-CKD Document 29 Filed 09/02/20 Page 2 of 4

 1   high risk of infection of COVID-19. Id. at 1-2.

 2           By way of opposition, defendants point out that the litigation coordinator at San Quentin

 3   State Prison is not a party to this civil action and that plaintiff is not seeking to enjoin any of the

 4   named defendants. ECF No. 27 at 3. Plaintiff has not demonstrated any harm or prejudice

 5   resulting from his housing placement at San Quentin, according to defendants, because the

 6   settlement conference was vacated. Id.

 7           II.     Legal Standards

 8           A preliminary injunction should not issue unless necessary to prevent threatened injury

 9   that would impair the court’s ability to grant effective relief in a pending action. “A preliminary

10   injunction... is not a preliminary adjudication on the merits but rather a device for preserving the

11   status quo and preventing the irreparable loss of rights before judgment.” Sierra On–Line, Inc. v.

12   Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984). A preliminary injunction represents

13   the exercise of a far-reaching power not to be indulged except in a case clearly warranting it.

14   Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141, 143 (9th Cir. 1964). “The proper legal standard

15   for preliminary injunctive relief requires a party to demonstrate ‘that he is likely to succeed on the

16   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

17   balance of equities tips in his favor, and that an injunction is in the public interest.’” Stormans,

18   Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res. Def. Council,

19   Inc., 555 U.S. 7, 22 (2008) (internal quotations omitted). The Ninth Circuit’s sliding-scale test

20   for a preliminary injunction has been incorporated into the Supreme Court’s four-part Winter’s
21   standard. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (explaining

22   that the sliding scale approach allowed a stronger showing of one element to offset a weaker

23   showing of another element). “In other words, ‘serious questions going to the merits' and a

24   hardship balance that tips sharply towards the plaintiff can support issuance of an injunction,

25   assuming the other two elements of the Winter test are also met.” Alliance, 632 F.3d at 1131-32

26   (citations omitted). Additionally, in cases brought by prisoners involving conditions of
27   confinement, any preliminary injunction “must be narrowly drawn, extend no further than

28   necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive
                                                          2
     Case 2:19-cv-01598-WBS-CKD Document 29 Filed 09/02/20 Page 3 of 4

 1   means necessary to correct the harm.” 18 U.S.C. § 3626(a)(2).

 2          A motion for preliminary injunction must be supported by “[e]vidence that goes beyond

 3   the unverified allegations of the pleadings.” Fidelity Nat. Title Ins. Co. v. Castle, No. C-11-

 4   00896-SI, 2011 WL 5882878, *3 (N.D. Cal. Nov. 23, 2011) (citing 9 Wright & Miller, Federal

 5   Practice & Procedure § 2949 (2011)). The plaintiff, as the moving party, bears the burden of

 6   establishing the merits of his or her claims. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

 7   7, 20 (2008).

 8          III.     Analysis

 9          Because plaintiff is seeking to enjoin the litigation coordinator at San Quentin who is not a

10   party to this action, the undersigned recommends denying the motion based on lack of

11   jurisdiction. This court is unable to issue an order against individuals who are not parties to a suit

12   pending before it. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969).

13   The defendants in this case are correctional officials at California State Prison-Solano. See ECF

14   No. 8 at 2-3. Additionally, plaintiff has not demonstrated that he is likely to suffer irreparable

15   harm in the absence of preliminary relief. See Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127

16   (9th Cir. 2009). If plaintiff does not have access to his legal materials in order to meet a future

17   court deadline, he is advised that he may file a motion for an extension of time. For all these

18   reasons, the undersigned recommends denying plaintiff’s motion for a temporary restraining

19   order without prejudice to any future request for an extension of time.

20          In accordance with the above, IT IS HEREBY RECOMMENDED that plaintiff’s motion
21   for a temporary restraining order (ECF No. 23) be denied without prejudice to plaintiff filing any

22   future request for an extension of time based on lack of access to his legal materials.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned
27   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

28   objections shall be served and filed within fourteen days after service of the objections. The
                                                        3
     Case 2:19-cv-01598-WBS-CKD Document 29 Filed 09/02/20 Page 4 of 4

 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: September 1, 2020
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/john1598.TRO.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
